DETAILED ACTION
Status of Application
Claims 1-4 have been examined in this application. Claims 1-4 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 11/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/27/2019. It is noted that applicant has filed a certified copy of the CN 201911380356.1 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. The claim amendments introduce new matter issues and new indefinite issues. See 112 rejections below.	On p. 9 of Arguments, Applicant argues that the final limitation of Claim 1 is not indefinite due to the final limitation being drawn to determining a head error and not an initial heading. The claim is indefinite because it is missing an essential step in accomplishing the method as recited in the preamble. That one of ordinary skill may envision how this is performed does not resolve the issue that because the limitation is lacking in the claim, the scope of the claim is indefinite because it is unclear what the metes and bounds of the claim are if the intention per the preamble is to determine a heading angle, but the claim merely determines a heading angle error. New 112 issues have been addressed in the 112 section below.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are replete with terms which are new matter and/or lack written description. The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Examples of some limitations lacking written description are listed below.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The following limitation is rejected as new matter and for lacking support in the specification: “the measurement pole remaining stationary for a period of time to determine biases of a gyro triad by averaging gyro outputs during the period of time”.  The specification is entirely silent as to an averaging of gyro outputs while the measurement pole remains stationary in order to determine gyro biases. Moreover, the specification is silent as to a gyro triad or any triad. A gyro triad is narrower than merely a gyro; therefore, the absence of the distinction in the specification results in the term being new matter.	The following limitation is rejected as new matter and for lacking support in the specification: “the measurement pole to a stationary position for a period of time to determine an initial roll angle and an initial pitch angle using outputs of an accelerometer triad”. [0061] appears to recite that the initial roll angle and pitch angle are determined after remaining stationary but via shaking. The claimed subject matter is not supported by the specification and is considered new matter.	The penultimate limitation recites comparing the INS and RTK trajectories in order to determine the initial heading. However, the specification, [0078], discloses that the initial heading error is obtained via the comparison. The limitation is considered new matter.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation “wherein calculating the positions of the center of the IMU resolved in a frame … is implemented by Equation (1)” lacks written description and is considered new matter. [0069-0070] recites that the frame n and b take the IMU measurement center as an origin. The specification is silent as to the IMU center being calculated using Equation (1) or how the center of the IMU is calculated at all.	The limitation “wherein phi_k is a three-dimensional rotation vector, and absolute value of phi_K denotes a length of the rotation vector phi_k” is considered new matter. The specification is silent as to the definition of phi_k  or that it is a rotation vector. 	The final limitation drawn to defining delta_pi is new matter. The specification is silent as to a gyro triad.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The specification is silent as to determining an initial heading angle by comparing the RTK and INS trajectories. See rejection of Claim 1. See also [0050].	The observation equation of Equation (5) and how it is implemented into the least squared equations ([0046-0047, [0093-0098]) is not described such that one of ordinary skill in the art would be able to determine that the user had possession of the claimed invention. The specification is entirely silent how the least squared methods receive information from the observation equation.	Phi is labelled as an initial heading angle where it is recited as a heading angle error in the specification. The limitations reciting that it is an initial heading angle are considered new matter.
Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 3 and for failing to cure the deficiencies listed above.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The specification is silent as to a final initial heading being determined based on observation vectors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below. Moreover, the claims are replete with grammatical and punctuation errors and the entirety of the claims should be reviewed and corrected.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims appear to be missing the essential step of determining the initial heading angle per the preamble. The body of the claim appears to be drawn to determining the error of a heading angle, but no heading angle is determined used the heading angle. The claim is indefinite because it is unclear how a heading angle is determined using the method or where in the method a heading angle is determined.	The limitation drawn to obtaining the phase center of an antenna renders the claim indefinite because it is unclear if this occurs during the shaking of the pole or at all times, particularly since the following limitations depend on the instant limitation. It is interpreted as being during the shaking of the pole.	The final limitation recites that when an initial heading angle error is less than 1 degree the system issues a prompt. The penultimate limitation recites calculating an initial heading only. It is unclear how the initial heading error follows the determining of an initial heading. Either a step is missing or there is a missing term (i.e. the two terms should be equivalents).	The 112(a) rejections are indefinite because the scope of the claims are rendered indefinite due to the lack of written description and unclear integration of the new matter into the rest of the claim limitations.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejections are indefinite because the scope of the claims are rendered indefinite due to the lack of written description and unclear integration of the new matter into the rest of the claim limitations.	The preamble recites “wherein calculating the positions of the center of the IMU….” Claim 1 is silent as to this particular calculating step. Claim 1 is interpreted in light of the limitation as requiring a step of calculating the position center of the IMU during shaking.	The limitation “wherein the attitudes are updated through an attitude quaternion…” renders the claim indefinite. The statutory category of the claim is a method; however, the “wherein” clause does not modify any method steps or a previously recited object. The limitation is interpreted as being an additional positively recited limitation drawn to updating attitude quaternion. The same logic applies to the following limitation drawn to ignoring updates.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.	
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The delta variable in Equation 5 is undefined and is therefore indefinite since the scope of the term cannot be ascertained.	The preamble recites “calculating the initial heading angle by …” which renders the claim indefinite because Claim 1 merely recites calculating the initial heading. It is unclear if the terms are equivalents or are separate terms.	The following equation follows “wherein solution results are obtained using the least square method”: 
    PNG
    media_image1.png
    28
    110
    media_image1.png
    Greyscale
. It is unclear if the equation is intended to be cancelled or is the least square method. It is interpreted as being cancelled.	The following limitation is indefinite: “wherein solution results are obtained using the least square method”. The statutory category of the claim is a method; however, the “wherein” clause does not modify any method steps or a previously recited object. The limitation is interpreted as being an additional positively recited limitation drawn to obtaining the solution results. The final limitation is indefinite for similar reasons: the “wherein” clause introduces a new step and therefore is not modifying anything. It is interpreted as adding a new method step of performing vector matching and therefrom obtaining the initial state vector. 
Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 3 and for failing to cure the deficiencies listed above.	
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Deng et al. (US 2021/0364654 A1) discloses a method of finalizing a GNSS/INS system and obtaining a initial heading angle that satisfying a small error by a series of holding the rod still for a period of time and shaking it for a period of time ([0110]). Initial roll and pitch angle are determined through the initialization method ([0098]). The user is informed of the completion of the initialization of the device ([0032-0040]).
The prior art Bang (US 2012/0245850 A1) teaches determining a gyro bias of s surveying instrument by keeping it stationary ([0009]).
The prior art Scherzinger (US 2009/0024325 A1) teaches that it is an old and well-known technique for GNSS positioning includes Real-Time kinematic receivers ([0009]).
The prior art Deng et al., Bang, and Scherzinger fail to teach initializing a heading of a GNSS/INS system by first placing a measurement pole flatwise on the ground to determine a constant gyro bias; during the shaking of a pole: determine a RTK based trajectory by projecting RTK onto a IMU based frame; determining initial roll and pitch angles using an accelerometer and based on tilting the poll; shaking, by the user, the poll and during which determining the phase center of an antenna and determining an RTK trajectory from the phase centers; determining an INS trajectory from the IMU on the poll during shaking; comparing the two to determine an initial heading angle error; and prompting the user to stop shaking when the heading angle error is less than one degree.	 The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619